DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 December 2021 has been entered.
Acknowledgement is made to applicant’s amendment of claim 1. Claims 1-5 and 10 are pending in this application.  

Claim Interpretation
Regarding claim 1: The examiner notes the limitation “step shape” will be interpreted broadly as no guidance is given regarding specific measures delineating a step shape from any other shape. The examiner considers a step shape in general as commonly used to define adjacent surfaces being disposed on different planes from one another. Thus, a series of adjacent 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kotlas et al. (EP 2026983 B1 – of record), in view of Kleinhoff et al. (US 6,564,840 B2 – of record).
Regarding claim 1, Kotlas teaches  a vulcanization mould construction for the production of winter, summer and all-season tires for motor vehicles, wherein a lamella – (construed as a blade) forms during mould pressing narrow sipes of required shape and amount in the tread blocks in the tread area defined by standard running surface of the tire, see [0001] - (corresponds to the claimed tire mold comprising: a mold surface that vulcanizes and molds a tire; and a blade that vulcanizes and molds a sipe in the tire, the blade being formed on the mold surface).
As depicted below: The lamella includes a concave-convex surface in which a plurality of convex portions formed adjacent to each other and a plurality of concave portions formed between the convex portions adjacent to each other are formed. 
[AltContent: textbox (Offset layers form step shape which extends in the widthwise direction at every boundary)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (AB)][AltContent: textbox (Convex with longer length)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Concave with smaller length width)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The lamella is further configured to have a length of the concave portion be smaller than a length of the convex portion in a concave-convex surface view; and have a boundary AB – (construed as a first layer A) between section A and section B, which extends from one end to an opposing end of the lamella in a predetermined direction; that is formed on a side surface of the lamella; has a step shape; and is different from the convex portions and the concave portions, since the boundary AB marks a margin between radially adjacent convex and concave portions of sections A and B.
Kotlas does not explicitly disclose the concave portion is sharp in a depth direction.
Kleinhoff discloses a lamella 1 for use in a tire mold 2 having projections 4 – (construed as convex portions) and depressions 5 – (construed as concave portions), see Abstract and FIG. 14. The lamella is configured such that smaller sized depressions are alternated with larger sized projections, wherein the depressions are sharp in form with respect to the depth of the depression.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

And Kleinhoff further discloses its inventive lamellas are buckling-stable up to higher radial forces relative to the wall thickness of the lamella. And this allows reduced wall thickness of the lamella having the effect on the tire properties that, even for a minimal tread block deformation, the walls will produce a desirable positive-locking engagement, see Col 5 lines 14-20. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the concave portion of Kotlas to have a sharp portion in the depth dimension thereof as taught by Kleinhoff to form a lamella for forming sipes suitable to .
Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kotlas et al. (EP 2026983 B1 – of record), in view of Kleinhoff et al. (US 6,564,840 B2 – of record), as applied to claim 1 above, and further in view of Sabetti et al. (US 2015/0258860 A1 – of record).
Regarding claims 2, 5, modified Kotlas does not explicitly disclose the claimed dimensions of the concave-convex portions. However, it is conventional in the art to size sipes and the blades which produce them in dimensions such that the sipe provides favorable tread properties i.e. snow and wet traction. And one would look to prior art for exemplary configurations of thereof.
Sabetti discloses a tire tread pattern using sipes, where the sipes are configured to form differing shape/sized wave patterns in three perpendicular to one another planes XY, ZX, YZ, see [0021]-[0022]. And as depicted in FIG. 7 the resulting waveform pattern is substantially the type of waveform that would be generated by the claimed sipe blade. 
Moreover, as to the size of the concave-convex surfaces, Sabetti discloses the wave forms differ in size and pitch for a specific purpose. That is:
The longitudinal component (parallel to the road surface) of the interlocking forces exchanged between the two facing surfaces of each sipe 9 directly increases the longitudinal rigidity of block 5;
The radial component (perpendicular to the road surface) of the interlocking forces exchanged between the two facing surfaces of each sipe 9 generates reaction moments that eliminate or at least reduce the deforming moments which tend to deform block 5 radially (radial deformation of block 5 has negative effects by tending to reduce the contact area between the top surface 8 of block 5 and the road surface); and
The two whole waves Band C in wave pattern W2 of sipes 9 in plane ZX are normally designed to optimize the above two effects.  
Thereby, by adjusting the shape and/or size of wave patterns W2 and W3 in respective planes ZX and YZ, it is possible to adjust the rigidity of blocks 5 along longitudinal axis X and transverse axis y to achieve a given performance of the winter tire (i.e. to privilege grip on snow and ice, to privilege grip on wet pavement, to privilege grip on dry pavement, or to achieve a well-balanced trade-off), see [0028]-[0032] and [0042].
It is considered, that as the shape and size of the wave patterns are dependent on the shape and size of the concave-convex patterns of the sipe blade which forms them, the shape/size thereof is considered a result effective variable whose optimum range is found by routine experimentation.
It being further noted, the written description does not support any benefit for the claimed dimensions. In particular, the “Functions and Effects” attributes value the “arithmetic average roughness Ra of the concave-convex surface formed in the blade”, which appears completely independent from the claimed dimensions, see applicants specification - “Functions and Effects”. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the concave-convex portions of modified Kotlas in the claimed manner, as the shape and size of the concave-convex portions are result effective variables which are optimized to influence traction in different environments as taught by Sabetti. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Heinen (EP 1073562 B1 – of record), in view of Collette et al. (US 2005/0109438 A1 – of record).
Regarding claim 1, Heinen teaches it is to be understood that in all the drawings only the portions of the blades protruding from the mold surface and having a shaping effect in the elastomeric material composing the tire have been represented, and the elastomeric material is formed as tread elements by vulcanization , see [0015], [0017] – (corresponds to a 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Convex with longer length)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Concave with smaller length width)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As depicted above, the blade includes a concave-convex surface in which a plurality of convex portions formed adjacent to each other and a plurality of concave portions formed between the convex portions adjacent to each other are formed; a length of the concave portion is smaller than a length of the convex portion in a concave-convex surface view. 
While the blade of Heinen has a material boundary – (construed as a first layer) that extends from one side to the opposing side of the blade between layers of convex and concave portions. The layer being free of convex and concave portions and is thus different from the convex portions and the concave portions; it does not explicitly disclose the first layer has a step shape; nor that the concave portion is sharp in a depth direction.
Collette discloses a mold blade for forming sipes.  
[AltContent: arrow][AltContent: textbox (Concave portions)][AltContent: textbox (Convex portions)][AltContent: arrow][AltContent: textbox (First layer)][AltContent: arrow]
    PNG
    media_image4.png
    383
    611
    media_image4.png
    Greyscale

As depicted above the blade, has a first material boundary layer formed of alternating ridges and grooves and thus is construed as a step shaped first layer. And as the concave portions quadrilateral cross-sectional shape becomes smaller in its depth direction, this is considered to be a sharpened shape with respect to overall cross-sectional shape of the quadrilateral concave portion, thusly considered to meet the claimed “concave portion is sharp in a depth direction”. 
And Collette further discloses its inventive blade offers formation of a sipe whose constant interlocking aspect of the sipe prevents slippage of opposing faces of the thereof, thereby reducing wear of the sipe faces, see [0008].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do form the blade of Heinen such that the first layer has a step shape and the concave portion is sharp in a depth direction as taught by Collette to form a blade suitable for forming sipes having improved wear properties as disclosed by Collette.
Claims 2-5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen (EP 1073562 B1 – of record), in view of Collette et al. (US 2005/0109438 A1 – of record), as applied to claim 1 above, and further in view of Sabetti et al. (US 2015/0258860 A1 – of record).
Regarding claims 2, 5, modified Heinen does not explicitly disclose the claimed dimensions of the concave-convex portions. However, it is conventional in the art to size sipes and the blades which produce them in dimensions such that the sipe provides favorable tread properties i.e. snow and wet traction. And one would look to prior art for exemplary configurations of thereof.
Sabetti discloses a tire tread pattern using sipes, where the sipes are configured to form differing shape/sized wave patterns in three perpendicular to one another planes XY, ZX, YZ, see [0021]-[0022]. And as depicted in FIG. 7 the resulting waveform pattern is substantially the type of waveform that would be generated by the claimed sipe blade. 
Moreover, as to the size of the concave-convex surfaces, Sabetti discloses the wave forms differ in size and pitch for a specific purpose. That is:
The longitudinal component (parallel to the road surface) of the interlocking forces exchanged between the two facing surfaces of each sipe 9 directly increases the longitudinal rigidity of block 5;
The radial component (perpendicular to the road surface) of the interlocking forces exchanged between the two facing surfaces of each sipe 9 generates reaction moments that eliminate or at least reduce the deforming moments which tend to deform block 5 radially (radial deformation of block 5 has negative effects by tending to reduce the contact area between the top surface 8 of block 5 and the road surface); and
The two whole waves Band C in wave pattern W2 of sipes 9 in plane ZX are normally designed to optimize the above two effects.  
Thereby, by adjusting the shape and/or size of wave patterns W2 and W3 in respective planes ZX and YZ, it is possible to adjust the rigidity of blocks 5 along longitudinal axis X and transverse axis y to achieve a given performance of the winter tire (i.e. to privilege grip on snow and ice, to privilege grip on wet pavement, to privilege grip on dry pavement, or to achieve a well-balanced trade-off), see [0028]-[0032] and [0042].
It is considered, that as the shape and size of the wave patterns are dependent on the shape and size of the concave-convex patterns of the sipe 
It being further noted, the written description does not support any benefit for the claimed dimensions. In particular, the “Functions and Effects” attributes value the “arithmetic average roughness Ra of the concave-convex surface formed in the blade”, which appears completely independent from the claimed dimensions, see applicants specification - “Functions and Effects”. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the concave-convex portions of modified Heinen in the claimed manner, as the shape and size of the concave-convex portions are result effective variables which are optimized to influence traction in different environments as taught by Sabetti. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
[AltContent: ][AltContent: textbox (First layer)][AltContent: arrow][AltContent: ]
    PNG
    media_image5.png
    572
    683
    media_image5.png
    Greyscale

Regarding claim 3, as previously discussed, modified Heinen discloses a plurality of material boundaries – 23 (construed as a plurality of first layer) between radially adjacent concave-convex portions, see FIG-3 above. And further discloses the surfaces 23 allow a gliding of the adjacent flat surfaces 23. Whereby choosing the ratio of the dimension of the flat surface 23 to the number, location and dimensions of the recesses 21 - (concave) and protrusions 20 - (convex), the dynamic stiffness of two adjacent elastomeric segments 11, 12 can be adapted to the performance requirements of the tread element, see Heinen [0018], [0025].
Thus, it is considered, the claimed interval range of the plurality of first layers is dependent on the shape and size of the concave-convex patterns of the sipe blade which forms them; the location/size thereof being considered a result effective variable whose optimum range is found by routine 
It being further noted, the written description does not support any benefit for the claimed dimensions. In particular, the “Functions and Effects” attributes value the “arithmetic average roughness Ra of the concave-convex surface formed in the blade”, which appears completely independent from the claimed dimensions, see applicants specification - “Functions and Effects”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first layer include a plurality of first layers that are formed adjacent to each other in a direction orthogonal to the predetermined direction at an interval of 0.1 mm to 0.5 mm as reasonably suggested by Heinen to provide the tire with a means for changing the dynamic stiffness of the tread element as a function of wear condition as disclosed by modified Heinen.
Regarding claims 4, 10
And as discussed in the claim interpretation section: the “second layer” is considered as a material boundary between adjacent concave-convex portions. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First layers)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second layers)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image6.png
    426
    451
    media_image6.png
    Greyscale

Thus, the blade having a plurality of concave-convex portions and a plurality of material boundaries meets the claimed “plurality of second layers extended from one end to another end in the predetermined direction of the blade is formed on the side surf ace of the blade; and the second layers are formed between the first layers to be adjacent to each other in a direction orthogonal to the predetermined direction”, see FIG-5 above.
It being further noted, the written description does not support any benefit for the claimed dimensions. In particular, the “Functions and Effects” attributes value the “arithmetic average roughness Ra of the concave-convex surface formed in the blade”, which appears completely independent from the claimed dimensions, see applicants specification - “Functions and Effects”.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the blade of Heinen comprise a plurality of second layers extended from one end to another end in the predetermined direction of the blade is formed on the side surface of the blade; the second layers are formed between the first layers to be adjacent to each other in a direction orthogonal to the predetermined direction at an interval of 0.035 mm to 0.165 mm; the plurality of second layers have a step shape, and where the second layers are different from the first layers, and the concave-convex portions as reasonably suggested by Heinen to provide the tire with a means for changing the dynamic stiffness of the tread element as a function of wear condition as disclosed by modified Heinen. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
Applicant' s arguments, see pages 1-2, filed 12/22/2021, with respect to the rejection(s) of claim(s) 1-5, 10 under 35 U.S.C. 103 have been fully considered and are not persuasive.  
Applicant' s Argument #1
Applicant argues on Pg. x that: None of the applied references disclose or suggest that the first layer is formed in a step shape.
	Examiner's Response #1
Examiner respectfully disagrees. Kotlas discloses the use of offset layers A, B and C being configured such that from layer to layer a “step” is formed between radially adjacent convex portions, see Fig. 4-1. And Colette discloses the bolded boundary is formed by a series of convex and concave portions where as depicted in FIG-8B the bolded boundary has a series of valley’s which under the broadest reasonable interpretation afforded the examiner is construed as step-like shape.
The rejections are maintained.
Claims 2-5 and 10 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749